DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-4 of the remarks, filed 09/10/2021, with respect to claims 1-12 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1-3, 5 and 9-11 has been withdrawn. 
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements wherein a first optical waveguide that is coupled to the optical device circuit: a pad that is electrically connected to the optical device circuit; a grating coupler; and a second optical waveguide that is coupled to the grating coupler, wherein the pad is formed in a region close to a first side of the optical IC chip, the grating coupler is formed in a specified region, which is not close to the first side, on the optical IC chip, and the first optical waveguide and the second optical waveguide are respectively extended to the first side of the optical IC chip.
Claims 2-5 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 6, the prior art of record neither shows nor suggests the combination of structural elements wherein a second optical waveguide that is coupled to the optical modulator; a third optical waveguide that is coupled to the optical modulator: a pad that is electrically connected to the optical modulator; a first grating coupler: a second grating coupler; a third grating coupler; a fourth 
Claims 7 and 8 depend from allowed claim 6 and are therefore also allowed.
With respect to claim 9, the prior art of record neither shows nor suggests the combination of structural elements wherein a first region, a second region adjacent to the first region, and a third region adjacent to the first region, the optical IC chip comprising: an optical device circuit that is formed in the first region; a pad that is formed in the first region but at a position that is not adjacent to the second region and that is electrically connected to the optical device circuit: a grating coupler that is formed in the second region; and an optical waveguide configured to couple the optical device circuit with the grating coupler, wherein a portion of the optical waveguide is formed in the third region, and wherein the IC chip is configured such that the second region and the third region are separable from the first region.
With respect to claim 10, the prior art of record neither shows nor suggests the combination of structural elements wherein each of the plurality of optical IC chips comprises: an optical device circuit: a pad that is electrically connected to the optical device circuit; and a grating coupler, and wherein in each of the plurality of optical IC chips, the pad is formed in a region close to a first side of each of the plurality of optical IC chips, the grating coupler is formed in a specified region, which is not close to the first side, on each of the plurality of optical IC chips, and a portion of an optical waveguide that couples an optical device circuit formed in a first optical IC chip from among the plurality of optical IC chips with a grating coupler formed in a second optical IC chip adjacent to the first optical IC chip is formed in a third optical IC chip adjacent to the first optical IC chip.
With respect to claim 11, the prior art of record neither shows nor suggests the combination of structural elements wherein each of the plurality of optical IC chips comprises: an optical device circuit: a pad that is electrically connected to the optical device circuit; a grating coupler; and an optical waveguide configured to couple the optical device circuit with the grating coupler, and wherein in each of the plurality of optical IC chips, the pad is formed in a region close to a first side of each of the plurality of optical IC chips, the grating coupler is formed in a specified region, which is not close to the first side, on each of the plurality of optical IC chips, and a portion of the optical waveguide in a first optical IC chip in the plurality of optical IC chips is formed in a second optical IC chip adjacent to the first optical IC chip.
With respect to claim 12, the prior art of record neither shows nor suggests the combination of structural elements wherein an optical receiver; a first optical waveguide that is coupled to the optical receiver: an optical modulator; a second optical waveguide that is coupled to the optical modulator; a third optical waveguide that is coupled to the optical modulator: a pad that is electrically connected to the optical modulator; a first grating coupler: a second grating coupler; a third grating coupler; a fourth optical waveguide that is coupled to the first grating coupler; a fifth optical waveguide that is coupled to the second grating coupler; and a sixth optical waveguide that is coupled to the third grating coupler, and wherein the pad is formed in a region close to a first side of the optical IC chip, the first to third grating couplers are formed in a specified region, which is not close to the first side, on the optical IC chip, the first to sixth optical waveguides are respectively extended to an edge of the optical IC chip, the received optical signal of the optical device is input to the first optical waveguide, continuous wave light generated by the light source is guided to the second optical waveguide, and the modulated optical signal generated by the optical modulator is output through the third optical waveguide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2015/0078763 discloses an optical module and optical transmitter.
US PUB 2015/0117865 discloses an optical receiving apparatus, optical transmitter and receiver 
module, and optical transmitting and receiving apparatus.
US PUB 2011/0019956 discloses an optical device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858